Citation Nr: 0618106	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  00-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from September 1966 
to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board previously remanded this case to the RO in March 
2001 and July 2004.  Unfortunately, however, as will be 
explained below, still further development of the evidence is 
required before deciding this appeal.  So the case again is 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action is 
required on his part.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130 (2005).  
See also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the evidence establishes the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, his lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2005).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that he did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other probative evidence 
supporting his allegations.  See Zarycki at 98 and 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

PTSD claims based, at least in part, on an alleged sexual 
assault also have certain nuances.  38 C.F.R. § 3.304(f)(3), 
as amended on March 7, 2002, indicates that evidence from 
sources other than the veteran's service records may 
corroborate his account of the stressor incident.  Examples 
of such evidence include, but are not limited to:  records 
from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than his service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

Following, and as a direct result of, the Board's prior 
remand in July 2004, the veteran underwent a VA mental status 
examination in April 2005 to determine whether he has PTSD 
(according to DSM-IV) and, if so, to specify the stressor(s) 
supporting this diagnosis - particular insofar as whether it 
relates back to his service in the military.

In discussing the veteran's pertinent medical history, the 
designated VA examiner indicated "[the veteran] reports...," 
suggesting the examiner did not personally review the 
contents of the claims files to independently verify the 
statements made.  But he also mentioned he did indeed do 
this.  At the conclusion of the evaluation, he diagnosed 
PTSD, chronic with residual symptoms, and indicated this 
diagnosis was based on the information provided (presumably 
by the veteran) during the interview and confirmed by the 
case file.

When, as here, there is a current diagnosis of PTSD, the 
sufficiency of the claimed in-service stressor is presumed.  
See Cohen, 10 Vet. App. at 144.  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is still required.  38 C.F.R. § 3.304(f).  And 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  That said, corroboration does not require, 
however, "that there be corroboration of every detail...."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

All of these points are especially worth mentioning because 
both of the specific stressors the April 2005 VA examiner 
cited as the basis of his diagnosis of PTSD have not been 
independently confirmed to have actually occurred.  In other 
words, the VA examiner diagnosed PTSD on the basis of 
incidents (specifically, sexual trauma and transporting body 
bags) that, for all intents and purposes, have not yet been 
proven to have happened.  So this VA examiner's opinion 
is inconsistent with the confirmed facts of record.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995).  And this, in turn, is 
sufficient to prohibit granting service connection for PTSD, 
despite the diagnosis of this condition and supposed 
relationship to service, because there is insufficient 
evidence of the occurrence of the precipitating events in 
service - which is a factual (as opposed to medical) 
determination.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 
(1993).



A review of the official military documentation contained in 
the veteran's claims files is unremarkable for evidence that 
he engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  38 U.S.C.A. § 1154(b), 
and the implementing regulation 38 C.F.R. § 3.304(d), require 
that he have actually participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality, and does not apply to those veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  So the Board is not 
required to blindly accept, as true, his allegation that he 
transported body bags in the manner alleged.  Yet, as 
mentioned, this was one of the grounds for the VA examiner 
diagnosing PTSD.  The other basis of the PTSD diagnosis, 
sexual trauma, also has not been objectively confirmed - 
even under the lessened-burden-of-proof standards enunciated 
in the revised § 3.304(f)(3).  There are no indications or 
even subtle references in either the veteran's service 
medical or personnel records to any event that may have 
involved a sexual assault, such as subsequent behavioral 
changes, demotions, request for a transfer out of his unit, 
consulting a therapist, so on and so forth.
Nevertheless, in other statements and in response to a VA 
questionnaire, the veteran claims that mortars hit his unit 
in February 1968.  And a statement from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(now known as the Joint Services Records Research Center 
(JSRRC)) confirms that, in February 1968, his assigned unit 
- the 11th Transportation Battalion, 124th Transportation 
Company, received hostile mortar attacks and rocket fire 
at U.S. Army Terminal Cat Lai.  Consequently, this alleged 
stressor has been objectively confirmed.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002) (a veteran must 
offer credible, independent evidence of a stressful event, 
such as unit records, in order to imply personal exposure to 
the stressor).



Bear in mind, though, the April 2005 VA examiner did not 
diagnose PTSD on the basis of this confirmed mortar and 
rocket attack.  See 38 C.F.R. § 3.304(f).  Instead, as 
mentioned, he cited the unconfirmed sexual assault and 
transporting body bags (both unrelated to the confirmed motor 
and rocket attack).  Even the other medical evidence in the 
file, including for example VA medical records and 
letters and reports from the Vet Center in Syracuse, New 
York, show diagnosis and treatment for PTSD - however, not 
on the basis of the confirmed rocket and mortar attack.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
See, too, Swann v. Brown, 5 Vet. App. 229, 
232-33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of his military 
service).

The net result of all of this is that, although PTSD has been 
diagnosed, the stressors cited as the underlying basis for 
this diagnosis have not been established by independent means 
as having occurred.  And the event (rocket and mortar attack) 
that has been objectively confirmed was not cited as one of 
the grounds for diagnosing PTSD.  So a supplemental VA 
psychiatric opinion must be obtained, preferably from the VA 
psychiatrist that most recently examined the veteran in April 
2005, indicating whether the confirmed rocket and mortar 
attack also supports the PTSD diagnosis.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  



Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  If possible, have the VA examiner 
that evaluated the veteran in April 2005 
submit an addendum to the report of that 
evaluation indicating whether the 
confirmed rocket and mortar attack also 
supports the diagnosis of PTSD.  (Note:  
explain to the examiner that his prior 
diagnosis of PTSD following the 
April 2005 examination was predicated on 
two events, sexual trauma and 
transporting body bags, neither of which 
has been objectively confirmed as having 
occurred.  So those unverified events 
cannot, themselves, sustain the 
diagnosis.)

Have the examiner review the pertinent 
evidence in the claims files - including 
especially a complete copy of this remand 
to facilitate making this important 
determination.

If, per chance, it simply is not possible 
to have this examiner comment further, 
then have someone else equally qualified 
to make this important determination 
submit a report of their impression.  
This may require first having the veteran 
re-examined, but this is left to the 
discretion of the appropriate authority.

2.  Ensure the supplemental medical 
opinion obtained responds to the question 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2 (2005); see also Stegall 
v. West, 11 Vet. App. 268 (1998).



3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

